Case 1:20-cv-03284-KMT Document 10 Filed 12/28/20 USDC Colorado Page 1 of 1




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLORADO

CASE NO.: 1:20-cv-3284

DEBORAH LAUFER,
         Plaintiff,
v.

Skyhigh Hospitality LLC,
            Defendant(s).


                      NOTICE OF VOLUNTARY DISMISSAL
                WITH PREJUDICE PURSUANT TO RULE 41(a)(1)(A)(i)

      Plaintiff, by and through undersigned attorneys, and pursuant to Rule

41(a)(1)(A)(i), Fed.R.Civ.P., hereby files this Notice of Voluntary Dismissal With

Prejudice as the parties have settled this dispute and Defendant has neither answered

the Complaint nor moved for summary judgment.

                                 CERTIFICATE OF SERVICE

      I hereby certify that on December 28, 2020, I filed the foregoing using the Clerk

of Court’s CM/ECF system, which will serve all counsel of record electronically.

                                         Respectfully Submitted,

                                         s/Suzette M. Marteny Moore
                                         Suzette M. Marteny Moore
                                         Of Counsel, Thomas Bacon PA
                                         2690 S. Combee Rd.
                                         Lakeland, Florida 33803
                                         Tel: 863-229-2140
                                         S.Moore@SMooreLaw.com
                                         EService@SMooreLaw.com
                                         Attorneys for Plaintiff Deborah Laufer
